Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 However applicant has not perfected this claim. Applicant has not filed certified copies of JP2020-000841 as required. 35 U.S.C. 119 (b) (3) 37 CFR 1.55. 
Applicant must submit the certified copy of the application in accordance with MPEP 215 et seq. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. 
If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. 
DETAILED ACTION
Claim Rejection - 35 USC § 112 
The claim is refused under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
1)  It is not clear how to interpret detail views because the area from which they are taken is not indicated on a larger figure. 
See the illustration on page three showing the perspective view of figures 1.7 and 1.11. 
As an example, the examiner has roughly placed a broken line rectangle on the presumed larger figure with a line leading from the edge of the rectangle to the figure number of a detail view. 


    PNG
    media_image1.png
    215
    370
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    288
    408
    media_image2.png
    Greyscale
[AltContent: rect][AltContent: connector][AltContent: textbox (11)]














And, for clarity the description of a cross-section should be as follows. 
--1.10 is an enlarged detail view of area 10 circumscribed within figure [  ]. --
2)  Similarly, the direction of the cross-sections cannot be determined without conjecture to that the claim can be compared from view to view. There are statements regarding the cross-section in the specification but it is not clear because there is spacing between elements specifically in 1.9 that is unclear. 

    PNG
    media_image5.png
    289
    505
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (8)][AltContent: textbox (8)][AltContent: textbox (9)][AltContent: textbox (9)][AltContent: textbox (1.3)]On page four there are several examples of how cross sections might be shown on the figures themselves rather than through lengthy descriptions. The examiner however is not sure whether these are accurate. They are examples as stated above. 










    PNG
    media_image7.png
    340
    317
    media_image7.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (13)][AltContent: textbox (12)][AltContent: textbox (13)][AltContent: textbox (12)][AltContent: textbox (1.10)]












3)  As stated above, the figure 1.9 cross-section cannot be understood because of the spacing in the figure. See the illustration below of figures 1.9, 1.10 and 1.13. 

    PNG
    media_image9.png
    98
    341
    media_image9.png
    Greyscale
[AltContent: arrow][AltContent: textbox (1.13)]
    PNG
    media_image10.png
    517
    387
    media_image10.png
    Greyscale
[AltContent: arrow][AltContent: textbox (detail 1.10)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (D)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (C)]

















In figure 1.10, there are claimed areas between the raised features pointed out and labeled A. 
It is not clear why there are gaps (labeled B) rather than a claimed surface in between the features in figures 1.9 and 1.13. This inconsistency makes the drawings apparently inconsistent and therefore not-enabling and indefinite. 
4)  Also, there is an open space between the raised elements and the inner bottom cushion. This open space continues to the bottom making the article merge with the sheet on which it is placed. Since there is a bottom surface in figure 1.4 it is not clear why there is not a line at the areas pointed out and labeled C closing off the space.  
5)  Additionally, in figures there are lines across the raised features (see one of these lines labeled D). It is not clear how to interpret the lines in a cross-section. Are they boundaries or features or both? It is difficult to understand them because the sides of the raised features extend beyond these horizontal lines yet everything inside is not claimed except these horizontal lines. It seems to be a feature hidden inside the raised features but since the interpretation of the features cannot be understood from another view they are indefinite and non-enabling. 
6)  Figures 1.12 and 1.3 are each described as a “partial perspective view”. Not knowing from where these views are taken is particularly problematic because there are parts “hanging” in space. See the illustration below:

    PNG
    media_image9.png
    98
    341
    media_image9.png
    Greyscale

    PNG
    media_image15.png
    105
    320
    media_image15.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1.12)][AltContent: textbox (1.13)]








It is not clear how to interpret these features. Even thought they are not claimed it is important to know how the features relate in space and to the rest of the design so that the design structure can be understood without conjecture. 
7)  While it is acceptable to include an intended use statement in a special description, most of the statements in the paragraph are confusing. Applicant states what is intended to be claimed (“registration is sought”). However, it is required that applicant explain what is not claimed and the meaning of the broken lines. It is understood that whatever is in solid line is claimed. And, in the United States, a patent is sought not a registration. 
The broken lines are described as “long and short dashed lines in the drawings only indicate lines dividing our claimed inventive design from other parts not claimed;”. There are evenly spaced broken lines however that are not explained. These lines perhaps depict unclaimed environment or portions of the core for a pillow that form no part of the claimed design. But it is not clear. 
In the last statement the enlarged sectional views are described as showing “the claimed part of the reproduction”. In a design application, it is portions of the article of manufacture that are not claimed not the reproductions. And, there are many broken lines in these views so the figures do not only show claimed features. 
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
To resolve the issues in this rejection, consider amending the drawings by making clear on the drawings from where details and cross-sections are taken. And consider amending the specification. 
This is how a cross-sectional view is described:
--1.8 is a cross-sectional view taken along line 8-8 in figure [state the figure from which it is taken]. –
Consider cancelling the special description located after the last figure description and before the claim. 
Consider describing the intended use as follows;
--The core for a pillow is intended to be used by attaching it to a pillow cover --.

--The dot dash dot broken lines denote the boundaries of the claim and form no part thereof. The evenly spaced broken lines depict [state environmental subject matter or portions of the core for a pillow] that form(s) no part of the claimed design. --
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings or amending the specification, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).

Conclusion
A response is required in reply to the Office action to avoid abandonment of the application. Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence

1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918